Case 3:19-cv-15761-FLW-ZNQ Document 1 Filed 07/24/19 Page 1 of 6 PagelD: 1

GEORGE W. WRIGHT & ASSOCIATES, LLC
505 Main Street, Suite 106

Hackensack, New Jersey 07601

(201) 342-8884

 

Attorneys for Plaintiff
PLAZA FUELING AGENTS UNITED STATES DISTRICT COURT
INCORPORATED, DISTRICT OF NEW JERSEY
Plaintiff, Civil Action No.
V. VERIFIED COMPLAINT

 

M/V FEDERAL BEAUFORT, IMO No.
9697818, her engines, boilers, tackle, etc., in
rem, and FEDNAV INTERNATIONAL
LTD., in personam,

Defendants.

Nm meee Nee” met” ee” eee” Se” eet? meet” el” eee” Smartt” aaa” mae See”

 

Plaintiff, PLAZA FUELING AGENTS INCORPORATED (“PLAZA”), by and
through its attorneys, George W. Wright & Associates, LLC, as and for its Verified Complaint
herein, alleges upon information and belief as follows:

Jurisdiction and Venue

1. This Honorable Court has subject matter jurisdiction on the basis of 28
U.S.C. § 1333. In addition, the Court has diversity of citizenship jurisdiction with respect to
plaintiffs claim against defendant FEDNAV INTERNATIONAL LTD. pursuant to 28 U.S.C. §
1332(a)(2) since plaintiff is a corporation organized and existing under and by virtue of the laws
of one of these United States and defendant is a corporation organized and existing under and by
virtue of the laws of a foreign country.

2. The Complaint sets forth an admiralty and maritime claim within the

meaning of Rule 9(h) of the Federal Rules of Civil Procedure and the Supplemental Rules for

-1-
Case 3:19-cv-15761-FLW-ZNQ Document 1 Filed 07/24/19 Page 2 of 6 PagelD: 2

Admiralty or Maritime Claims and Asset Forfeiture Actions, annexed to the Federal Rules of Civil
Procedure,

3. The Court has personal jurisdiction over defendant FEDNAV
INTERNATIONAL LTD, (“FEDNAV”) because the contract between the parties whose breach
is the basis for plaintiff's claim was agreed in New Jersey and part of plaintiff's performance
occurred in this state.

Parties

4. Plaintiff, PLAZA FUELING AGENTS INCORPORATED (“PLAZA”), is
a corporation organized and existing under and by virtue of the laws of Virginia, registered to do
business in New Jersey, with an office and place of business at Suite 1F, 2317 Route 34 South,
Manasquan, NJ 08736. Plaintiff sells and arranges delivery of marine fuel to vessels,

| 5. Defendant, FEDNAV, is a corporation organized and existing under and by
virtue of the laws of Canada or some other foreign country, with an office and place of business at
Suite 3500, 1000 de La Gauchetiére Street West, Montreal H3B 4W5, Canada. FEDNAV owns
and/or operates vessels in the international carriage of goods by sea.

6. Defendant, M/V FEDERAL BEAUFORT (“the Vessel”), IMO No.
9697818, is a 34,564 dead-weight ton bulk carrier, registered under the laws of the Marshall
Islands, owned by non-party Federal Atiantic Ltd. and commercially managed by defendant
FEDNAV.

Facts
7. PLAZA brings this action to recover amounts due and owing to it under a

maritime contract for the supply of marine fuel to the Vessel at a port in the United States.
Case 3:19-cv-15761-FLW-ZNQ Document 1 Filed 07/24/19 Page 3 of 6 PagelD: 3

8. On or about October 16, 2018, by means of a request sent to plaintiff's
office in Manasquan, FEDNAV asked that plaintiff supply up to 96 metric tons of Marine Gas Oil
(“MGO”) to the Vessel when it called at the port of Ashtabula, Ohio later that month.

9, Pursuant to a Sales Confirmation provided to FEDNAV on October 16,
2018 from the office in Manasquan, plaintiff agreed to sell and deliver, or arrange for the delivery,
to the Vessel of the marine fuel ordered by FEDNAV. The Sales Confirmation provided that the
sale of marine fuel was subject to Seller’s General Terms and Conditions for Sale of Petroleum
Products, dated September 2016 (“PLAZA GTCs”).

10. Personnel in plaintiff's office in Manasquan arranged for 96.130 metric tons
of MGO, maximum 0.1% sulphur, to be delivered and furnished to the Vessel at Ashtabula on or
about October 25, 2018. The MGO was in fact delivered and furnished to the Vessel at that port
on that day and the Vessel’s Chief Engineer or other officer signed and affixed the Vessel’s stamp
on a Marine Bunker Receipt confirming the ship’s receipt of the fuel.

il. On October 25, 2018, plaintiff, from its office in Manasquan, sent its
invoice no. 19772 to the defendant for 96.130 metric tons of MGO, maximum 0.1% sulphur, sold
to and delivered to FEDNAV and the Vessel as aforesaid. At a unit price of $802.00 per metric
ton, the invoice was in the amount of $77,096.26.

12, Payment of the invoice was due on November 21, 2018 but, to date, has not
been received and the sum of $77,096.26 remains due and owing from the defendants. The failure
to pay for the bunkers gives rise to a maritime lien against the Vessel, which may be exercised by
arresting the Vessel in rem.

13. By signing and stamping the Marine Bunker Receipt, the Vessel’s Chief

Engineer and/or other officers acted on behalf of the Vessel and her Owner and/or Manager to
Case 3:19-cv-15761-FLW-ZNQ Document 1 Filed 07/24/19 Page 4 of 6 PagelD: 4

procure the fuel for the ship, and thereby accepted the fuel on behalf of the Vessel in compliance
with the Commercial Instruments and Maritime Lien Act, 46 U.S.C. §§ 31301-31343.

14. The marine fuel delivered to the Vessel was necessary for the
accomplishment of her mission — ie., the transportation of cargo in international trade. The
Vessel’s representatives at the time of the fuel delivery described herein were authorized to order,
receive and acknowledge delivery of this necessary for the account of and on the credit of the
Vessel,

15. The Vessel received the benefit of the aforementioned fuel delivery and is
indebted to plaintiff and, along with defendant FEDNAYV, obligated to pay for the aforementioned
marine fuel.

16. ‘Plaintiff has performed all conditions precedent to warrant full and
complete payment for the aforementioned marine fuel.

17. Pursuant to the PLAZA GTCs, plaintiff is entitled to recover its reasonable
attorney’s fees from the defendants, as the purchasers of the marine fuel at issue.

i8. The PLAZA GTCs also provide that they shall be governed by and
construed in accordance with the laws of the State of New Jersey, except to the extent they are
governed by the General Maritime Law of the United States with respect to (a) the existence of a
valid maritime lien in plaintiff's favor against the Vessel, and (b) other matters, if any, under the
Agreement that involve vessels, harbors, seamen, or maritime affairs or commerce generally. In
addition, the PLAZA GTCs provide that any action brought by a Buyer thereunder against the
Seller may be brought only in a court of competent jurisdiction in the State of New Jersey.

19. As a result of the foregoing, plaintiff has a claim for breach of contract

against defendant FEDNAV as well as a maritime lien against the defendant Vessel. The latter —
Case 3:19-cv-15761-FLW-ZNQ Document1 Filed 07/24/19 Page 5 of 6 PagelD: 5

i.e., the maritime lien — is enforceable in admiralty in accordance with the provisions of Rule C of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

20. Payment of the sum of $77,096.26 has been demanded from defendant
FEDNAV. However, to date, FEDNAV and the Vessel have neglected, failed or otherwise refused
to pay the outstanding aggregate sum of $77,096.26 plus interest and legal fees, which is
indisputably due and owing to Plaintiff pursuant to the contract under which the fuel was sold to
the defendants.

WHEREFORE, plaintiff PLAZA FUELING AGENTS INCORPORATED prays:

1. That process in due form of law according to the usual practice of this Court
may issue against defendant FEDNAV INTERNATIONAL LTD,

2. That, if defendant FEDNAV INTERNATIONAL LTD. cannot be found within
this District, that all of its property within this District be attached in the sum set forth in this
Complaint, with interest, attorneys fees and costs. |

3. That process in due form of law according to the usual practice of this Court
may issue against the defendant M/V FEDERAL BEAUFORT in rem.

4. That a decree may be entered in favor of plaintiff against defendants for the
amount of plaintiff's damages, together with interest, attorneys fees and costs.

5. Plaintiff have such other and further or different relief as to this Court may seem
just and proper in the premises.

Dated: July 21, 2019

GEORGE W. WRIGHT & ASSOCIATES, LLC
Attorneys for Plaintiff

BY: A ees bd bh KARO
GEORGE W. WRIGHT / ~—

-5-
Case 3:19-cv-15761-FLW-ZNQ Document 1 Filed 07/24/19 Page 6 of 6 PagelD: 6

VERIFICATION

STATE OF NEW JERSEY =}
COUNTY OF MONMOUTH )

|, William G. Gotimer, Jr., provide the following verification:

| am the president of plaintiff Plaza Fueling Agents Incorporated. | have read the
foregoing Complaint and know the contents are true to my knowledge, except as to matters

therein stated to be alleged on information and belief, and as to those matters, | believe them

to be true.

Wien dy. Labrre()

William G. Gotimer, ie, .

DECLARATION PURSUANT TO U.S.C. § 1746
E verify under penalty of perjury that the foregoing is true and correct and has been

executed on this, the’ day of July, 2019.

— “
Witham G. GsT iver Fe

{name of officer]
(v7 Qs ick g

 
